Case: 17-3331    Document: 003112833578          Page: 1     Date Filed: 01/23/2018



BLD-095                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3331
                                       ___________

                                  EDWIN ESTIEN, JR.,
                                              Appellant

                                             v.

          MARY LOU SHOWALTER, Correctional Healthcare Administrator;
                TRACY PARKES, Corizon Clinical Coordinator;
                      LIEUTENANT RAY DUNKLES;
                 CAPTAIN J. HARRIS; R.N. PAULA PRICE;
                          DR. LUIS O. ARANEDA
                  ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                           (M.D. Pa. Civil No. 1-13-cv-02474)
                      District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  January 18, 2018
           Before: RESTREPO, BIBAS and NYGAARD, Circuit Judges

                            (Opinion filed: January 23, 2018)
                                       _________

                                        OPINION *
                                        _________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
    Case: 17-3331     Document: 003112833578          Page: 2     Date Filed: 01/23/2018



PER CURIAM

       Pro se appellant Edwin Estien, Jr., proceeding in forma pauperis, appeals from the

District Court’s grant of summary judgment in favor of the three remaining defendants in

an action Estien brought pursuant to 42 U.S.C. § 1983. For the reasons that follow, we

will summarily affirm the District Court’s judgment.

                                              I.

       Because we write primarily for the parties, we will recite only the facts necessary

for our discussion. During the time relevant to this litigation, Estien was incarcerated at

the State Correctional Institution in Huntingdon, Pennsylvania. 1 In April 2012, Estien

injured his left wrist and thumb after a fight with another inmate. He was subsequently

placed into the Restrictive Housing Unit, which houses inmates in disciplinary or

administrative custody. He claims that he did not receive any medical assistance for his

injuries for three days before he was taken to the emergency room at a nearby hospital.

He asserts that several institutional staff members violated his constitutional rights in the

following months.

       Specifically, he claims that defendant Lieutenant Ray Dunkle caused a three-day

delay before he initially received medical treatment, in violation of the Eighth

Amendment. Estien also maintains that former Corrections Health Care Administrator

Mary Lou Showalter and former Clinical Coordinator and current Health Services


1
 Estien is presently incarcerated at the State Correctional Institution at Smithfield in
Huntingdon, Pennsylvania.
                                             2
   Case: 17-3331      Document: 003112833578         Page: 3     Date Filed: 01/23/2018



Administrator Traci Parkes intentionally delayed scheduling or requesting medical

appointments for him on a number of occasions. Finally, he asserts that Showalter

violated his First Amendment rights by delaying or failing to request medical

appointments for him in retaliation for his complaints to her.

       In September 2013, Estien filed a complaint against these defendants and three

others. The District Court dismissed Estien’s claims against three defendants early in the

litigation but allowed his claims against Dunkle, Showalter, and Parkes to continue.

They moved for summary judgment on Estien’s remaining claims, while Estien filed a

cross-motion for summary judgment. The District Court granted defendants’ motions for

summary judgment on September 28, 2017, denying plaintiff’s cross-motion for

summary judgment. Estien timely appealed.

                                             II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review over a district court’s grant of summary judgment; thus, we apply the

same standard as the district court. Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 265

(3d Cir. 2014). We will “grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). A genuine dispute of material fact exists if the evidence is

sufficient for a reasonable factfinder to return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       In evaluating a motion for summary judgment, “all justifiable inferences are to be
                                             3
   Case: 17-3331      Document: 003112833578         Page: 4     Date Filed: 01/23/2018



drawn in . . . favor” of the non-moving party. Id. at 255. However, a mere “scintilla of

evidence” in support of the non-moving party does not create a genuine issue of material

fact. Id. at 252. Additionally, “the non-movant may not rest on speculation and

conjecture in opposing a motion for summary judgment.” Ramara, Inc. v. Westfield Ins.

Co., 814 F.3d 660, 666 (3d Cir. 2016). We may summarily affirm a district court’s

decision “on any basis supported by the record” if the appeal fails to present a substantial

question. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).

                                            III.

       The District Court properly granted summary judgment for defendants, as Estien

failed to exhaust his administrative remedies against Dunkle or Showalter and failed to

show that Parkes was deliberately indifferent to his serious medical needs.

       The Prison Litigation Reform Act (“PLRA”) requires prisoners to exhaust

available administrative remedies before bringing a suit alleging unconstitutional conduct

by prison officials. 42 U.S.C. § 1997e(a). “[P]roper exhaustion of administrative

remedies is necessary” to fulfill the PLRA’s exhaustion requirement. Woodford v. Ngo,

548 U.S. 81, 84 (2006). An inmate must substantially comply with a prison grievance

system’s procedural rules to avoid procedural default of a claim. See Spruill v. Gillis,

372 F.3d 218, 228-32 (3d Cir. 2004). The Pennsylvania Department of Corrections’

grievance policy involves a three-step process that an inmate must fully complete in order

to properly exhaust his administrative remedies under the PLRA. See Booth v. Churner,

206 F.3d 289, 292 n.2 (3d Cir. 2000), aff’d, 532 U.S. 731 (2001).
                                             4
    Case: 17-3331     Document: 003112833578         Page: 5     Date Filed: 01/23/2018



       Estien submitted numerous grievances between June and July 2012 relating to the

care that he was receiving for his injuries. Estien admits that although he initiated

numerous grievances, he did not complete the three-step appeal process for any of them.

He argues that he attempted to complete the full process for one grievance relevant to this

appeal, but that his request for an extension of time to file his appeal was denied. He also

claims that he requested free photocopies of his appeal paperwork from the prison law

library to pursue his appeal but was denied them as his prison account did not meet the

threshold for receiving free copies. He does not explain why that finding was inaccurate

or demonstrate how it prevented him from pursuing that appeal. Nor does he explain

why he failed to pursue any of the other appeals. Estien has not shown that he was

“thwarted [in] his efforts to exhaust his administrative remedies” such that the grievance

process was not “available” to him. See Brown v. Croak, 312 F.3d 109, 113 (3d Cir.

2002). Thus, Dunkle and Showalter are entitled to summary judgment. 2

       The District Court also properly granted summary judgment to defendant Parkes,

as Estien failed to show that she was deliberately indifferent to his serious medical needs.


2
  Defendant Parkes did not raise the issue of exhaustion in her summary judgment
motion or subsequent briefs. We note that Parkes did raise this issue in her answer to
Estien’s complaint and that Estien was on notice of the exhaustion issue as the other
defendants raised it and it applies equally to all defendants in this case. Additionally,
Parkes’ attorney asked Estien at his deposition about whether any of his grievances had
addressed Parkes’ actions, and Estien admitted that most of them had not; he could not
identify the one in which he believed he had included Parkes. Nonetheless, defendants
have the “burden of proving the affirmative defense of failure to exhaust remedies.”
Brown v. Croak, 312 F.3d 109, 112 (3d Cir. 2002). As Parkes did not pursue this defense
on summary judgment, we address the merits of Estien’s claim against her.
                                               5
   Case: 17-3331      Document: 003112833578         Page: 6      Date Filed: 01/23/2018



The Supreme Court has held that “deliberate indifference to serious medical needs of

prisoners constitutes the ‘unnecessary and wanton infliction of pain’ . . . proscribed by

the Eighth Amendment.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). “In order to state

a cognizable claim, a prisoner must allege acts or omissions sufficiently harmful to

evidence deliberate indifference to serious medical needs.” Id. at 106. Establishing a

claim requires proving both an objective component—“a serious medical need”—and a

subjective component—“acts or omissions by prison officials that indicate deliberate

indifference to that need.” Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 582 (3d

Cir. 2003). A plaintiff may show deliberate indifference by demonstrating that “there

was objective evidence that [the] plaintiff had serious need for medical care . . . and

prison officials ignored that evidence” or where “necessary medical treatment is delayed

for non-medical reasons.” Id. (internal quotation marks omitted).

       Estien’s only evidence in support of his deliberate indifference claim against

Parkes is his personal belief that Parkes failed to schedule him to receive medical care

between April 17-20, either delayed scheduling or failed to schedule a follow-up

appointment on April 23 for hand surgery after his emergency room visit on April 20, and

generally failed to timely schedule other external medical appointments.

       As the District Court concluded, Estien’s speculations are insufficient to allow his

claim against Parkes to survive summary judgment. The record demonstrates that Parkes

is not a medical professional; she did not provide medical services. She was responsible

for the administrative duty of scheduling medical appointments for inmates, based on the
                                              6
   Case: 17-3331      Document: 003112833578          Page: 7     Date Filed: 01/23/2018



availability of external healthcare providers and the availability of prison personnel to

transport the inmate to an external appointment. She scheduled appointments only at the

direction of prison medical staff; she could not initiate appointments herself. Parkes did

not have access to inmate medical records or their medical conditions in her

administrative capacity.

       Estien’s medical records repeatedly contradict his assertion that any doctor

recommended at the emergency room on April 20 that he be scheduled for a follow-up

appointment on April 23, which is the only way Parkes would have been informed to

schedule an appointment for him. His remaining allegations are equally unfounded.

There is no evidence that Parkes knew what Estien’s condition was, as she did not have

access to his medical records. Estien’s vague conjecture that Parkes somehow both knew

about his condition and neglected to schedule medical care for him between April 17-20

fails to establish her knowledge or that any medical professional informed Parkes about

his condition and instructed her to take any action. See Spruill v. Gillis, 372 F.3d 218,

236 (3d Cir. 2004) (“[A]bsent a reason to believe (or actual knowledge) that prison

doctors or their assistants are mistreating (or not treating) a prisoner, a non-medical

prison official . . . will not be chargeable with the Eighth Amendment scienter

requirement of deliberate indifference.”). Estien’s general allegations about Parkes’

failure to schedule later appointments at some point in the following months fare no

better, as they are based entirely on his belief about what Parkes knew and do not

specifically describe any instances when she failed to schedule him for medical
                                              7
   Case: 17-3331    Document: 003112833578        Page: 8     Date Filed: 01/23/2018



intervention as directed to by medical providers. Thus, Parkes was entitled to summary

judgment.




                                           8